DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is in response to the paper filed July 23, 2021.  Claim 12 has been amended.  Claims 20-26 remain withdrawn.  
This application is in condition for allowance except for the presence of claims 20-26 directed to an invention non-elected without traverse.  Accordingly, claims 20-26 have been cancelled.
Claims 12-19 are currently pending and are allowable.

Terminal Disclaimer

The terminal disclaimer filed on July 23, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 8,530,415 and 9,512,403 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Priority

This application is a continuation application of U.S. Application No. 15/365646, filed November 30, 2016, now issued as U.S. patent 10,538,736; which is a continuation application of U.S. Application No. 14/011672, filed August 27, 2013, now issued as U.S. patent 9,512,403; 


Withdrawal of Rejections:


	The rejection of claims 12-19 pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Naughton et al., is withdrawn.
	The rejection of claims 12-13 and 17-19 on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent Nos. 8,530,415 and 9,512,403, is withdrawn.


Reasons for Allowance


The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed July 23, 2021 have been found persuasive.  The prior art of record fails to teach or render obvious the invention as claimed.  The closest prior art of record is Naughton et al.

However, Naughton et al. do not specifically teach or suggest a composition for coating the surface of a medical device produced by culturing fibroblast cells under hypoxic conditions of 1-5%, and as persuasively argued by Applicant, the composition as claimed, produced by the method as claimed, has a very different protein content and properties compared to compositions derived under normoxic conditions as taught by Naughton et al. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Claims 12-19 are allowable.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653